DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/18/2022 has been entered. Claims 1 and 10 are currently amended.  Claims 1-15 are pending with claims 11-15 withdrawn from consideration.  Claims 1-10 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 6, filed on 2/8/2022, with respect to claim objection has been fully considered but is not persuasive.  The amendment does not address the issue of the recited “the metal particles is selected…”.  The claim objection remains.

Applicant's argument, see page 6, filed on 2/8/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The previous 112(b) rejection is withdrawn.  However, the amendment necessitates new ground of rejection.

Applicant's argument, see page 7-13, filed on 2/8/2022, with respect to 103 rejections has been fully considered but is not persuasive.  
Regarding claims 1-5 and 10, Applicant made argument that the prior art does not teach that the dispersant has surface groups that exchange with surface groups on the iron oxide nanoparticles.
In response, applicant discloses that “[T]he dispersing ligand can exchange surface groups with the iron oxide nanoparticles in order to make the iron oxide nanoparticles dispersible in the aqueous liquid vehicle. In one example, the dispersing ligand can include a sulfonic acid or a carboxylic acid moiety.” [0015 spec.]. Bai teaches dispersants containing fatty acids [p.7] that has carboxylic acid functional groups.  Although the reference does not expressly teach that an exchange takes place, the instant specification acknowledges that these functional groups are “exchangeable” with iron oxide nanoparticle surface groups as required by the claims. Therefore, Bai’s dispersant will naturally meet the limitation of ”exchangeable with surface groups on the iron oxide nanoparticles”.
Applicant’s arguments regarding claims 6-8 are based on the same ground that the prior art does not teach or otherwise suggest that the dispersing ligand includes "surface groups exchangeable with surface groups on the iron oxide nanoparticles" which is address above.
Regarding claim 9, applicant’s first point is based on the same ground that the prior art does not teach or otherwise suggest that the dispersing ligand includes "surface groups exchangeable with surface groups on the iron oxide nanoparticles" which is address above.
Applicant made a second point that the prior art does not teach or otherwise suggest the pH range appearing in claim 9.  In response, the applicant’s specification was not relied upon to teach the limitations of claim 9.  Rather, the specification was relied upon to show that when the various components of the prior art are combined in the manner proposed in the rejection, the claimed pH range will necessarily be present.  The specification was cited for evidentiary purposes and not to provide any motivation to modify the prior art.  The ultimate determination of patentability is based on the entire record.  The examiner is required to consider any evidence submitted by the applicant, including evidence in the specification, when making a determination of obviousness.  See MPEP 2142.

Claim Objections
Claim 10 is objected to because of the following informalities:  the recited “the metal particles is selected…” should be --the metal particles are selected…--; the recited “stainless=steel” should be –stainless steel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a dispersing ligand including surface groups exchangeable with surface groups on the iron oxide nanoparticles" in claim 1 renders the claim indefinite.  The term “a dispersing ligand including surface groups” seems to suggest that the dispersing ligand has a surface.  However, it is not known where the surface is located in a ligand molecule.  For the purpose of further examination, this phrase is interpreted as --a dispersing ligand including functional groups exchangeable with surface groups on the iron oxide nanoparticles--.
Claims 2-10 are rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (WO 2009017648 A1), hereinafter “Bai”, in view of Barbati et al (US 20180237648 A1), hereinafter “Barbati”, and Berggren et al (US 20180178292 A1), hereinafter “Berggren”.
Regarding claim 1, Bai teaches inkjet printable nanoparticle suspensions that are useful in the three-dimensional printing process for making articles from a build material powder [p.1].  The nanoparticle suspension contain nanoparticles [p.5 line 9], dispersant [p.15 line 5], and carrier fluid [p.12 line 2].  The examiner submits that Bai’s nanoparticle suspension corresponds to the claimed binder fluid because it comprises similar composition; and Bai’s build material powder corresponds to the claimed powder bed material, as explained below. 
Bai’s Examples of the nanoparticles include iron oxide Fe2O3 [p.11 line 10].  Thus, the examiner submits that Bai’s nanoparticles corresponding to the claimed iron oxide nanoparticles. 
Bai teaches that the dispersant is also known as surfactants, especially those which have polar acid and/or hydroxyl functional ions or groups in a hydrocarbon chain [p.14 line 14], including fatty acids [p.15 line 5].  Applicant discloses that “[T]he dispersing ligand can exchange surface groups with the iron oxide nanoparticles in order to make the iron oxide nanoparticles dispersible in the aqueous liquid vehicle. In one example, the dispersing ligand can include a sulfonic acid or a carboxylic acid moiety.” [0015 spec.].  One of ordinary skill would understand that a dispersing ligand that containing a sulfonic acid or a carboxylic acid moiety will naturally meet the limitation of exchanging surface groups with the iron oxide nanoparticles.  Bai expressively teaches that the dispersant has polar acid functional ions or groups [p.23 line 2], including fatty acids [p.15 line 5].  Since fatty acids contain carboxylic acid moiety, Bai’s dispersant will naturally meet the limitation of exchanging surface groups with the iron oxide nanoparticles.
Bai’s carrier fluid comprises volatile liquids [p.12 line 2], including water [p.12 line 13].  Thus, the examiner submits that Bai’s carrier corresponds to the claimed aqueous liquid vehicle.
Bai does not teach the claimed reducing agent.  However, in the same field of endeavor, Barbati teaches methods of three-dimensional fabrication through layer-by-layer delivery of an ink onto a powder of metal particles in a powder bed [abstract].  Barbati teaches reducing iron oxide nanoparticles 902 to form iron which combines with the first metal of the particles 406 to form steel [0100-0104, and Figs. 4 and 9]; and reducing agent is used to transform the nanoparticle into a metal that is combined with more metals in the powder bed to provide green strength to a three-dimensional object [0093].  Therefore, it would have been obvious to one of ordinary skill to modify Bai by adding reducing agent for the purpose of providing green strength, as taught by Barbati.
Therefore, the nanoparticle suspension of Bai in view of Barbati overlaps the components in the claimed binder fluid.
Bai teaches build material powder that may be metal [p.26 line 17].  One of ordinary skill would expect the recited metal means pure metal absent a specific teaching to the contrary, meeting the claimed 80-100% metal particles.  Therefore, Bai’s build material powder corresponds to the claimed powder bed material.  
Bai does not expressively teach the particle size of the build material powder.  However, in the same field of endeavor, Berggren teaches powder metal products used in additive manufacturing.  The powders have grain sizes of 1-100 microns, overlapping the claimed 5-75 micron.  Berggren teaches that the size range allows for better sintering and reduces material density [0109].  Therefore, it would be obvious to modify Bai with Berggren by using powder size of 1-100 microns for the purpose of better sintering and density.  Note that the build material powder of Bai modified by Berggren has grain sizes of 1-100 microns, which overlaps the instantly claimed limitation of 5-75 micron.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 2, Bai’s Examples of the nanoparticles include iron oxide Fe3O4 [p.10 line 16].  The examiner submits that Fe3O4 is a combination of Fe(II) and Fe(III) , overlapping the claimed iron (II) oxide nanoparticle.

Regarding claim 3, Bai teaches the nanoparticles have size range from about 1 nanometer to 1,000 nanometers [p.11 line 18], or 1 nm to 1 µm as determined by the examiner, overlapping the claimed 10 nm to 1 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 4, Bai teaches that the amount of nanoparticles in the suspensions may be in the range of about 1 to about 50 weight percent [p.12 line 6], overlapping the claimed 2-40 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 5, Bai teaches that the dispersant includes fatty acids [p.15 line 5].  Since fatty acids are carboxylic acids, Bai’s dispersant overlaps the dispersing ligand in the instant case which includes a sulfonic acid or a carboxylic acid [0008 spec.].

Regarding claim 10, Bai teaches that the build powder may be any metal including magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these [p.10 line 17-20], overlapping the claimed metal particles.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO 2009017648 A1) in view of Barbati (US 20180237648 A1) and Berggren et al (US 20180178292 A1) as applied to claim 1 above, further in view of Harris et al (“Analysis of the Interaction of Surfactants Oleic Acid and Oleylamine with Iron Oxide Nanoparticles through Molecular Mechanics Modeling”, Langmuir, March 13, 2015), hereinafter “Harris”.
Regarding claim 6, Bai in view of Barbati and Berggren teaches the binder fluid in claim 1 comprising a dispersing ligand including fatty acid as the surfactant as stated above.  Bai in view of Barbati and Berggren does not teach the dispersing ligand recited in the current claim.  However, in the same field of endeavor, Harris teaches that Oleic acid is a surfactant; and it can be used for the purpose of preventing agglomeration [p.3934].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bai in view of Barbati and Berggren by using oleic acid as the surfactant for the purpose of preventing agglomeration, as taught by Harris. Note that the dispersing ligand of Bai in view of Barbati and Berggren modified by Harris is oleic acid, which meets the instantly claimed limitation of dispersing ligand including oleic acid.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO 2009017648 A1) in view of Barbati (US 20180237648 A1) and Berggren et al (US 20180178292 A1) as applied to claim 1 above, further in view of Yamamoto (JPH1161206), an English machine translation is reference here.
Regarding claim 7, Bai in view of Barbati and Berggren teaches the binder fluid in claim 1 as stated above.  Bai in view of Barbati and Berggren does not teach the recited weight ratio of iron oxide nanoparticles to dispersing ligand.  However, in the same field of endeavor, Yamamoto teaches a method of dispersing ferromagnetic metal oxides (e.g., Fe3O4) fine particles with surfactants [0003, 0015].  The surfactant concentration is 0.1-40 wt% in the liquid medium [0009].  The weight ratio of liquid medium to ferromagnetic metal compound fine particles is 2 to 20 time [0008] – thus the concentration of the ferromagnetic metal compound fine particles is 5-50 wt%, as determined by the examiner.  Therefore, the weight ratio of iron oxide nanoparticles to surfactant is 0.125:1 to 500:1, as determined by the examiner, overlapping the claimed range of 1:1 to 5:1.  Thus, the claimed elements of dispersing ligand (surfactant) and weight ratio of iron oxide nanoparticles to dispersing ligand are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of dispersing ligand (surfactant) and weight ratio of iron oxide nanoparticles to dispersing ligand, each element merely performs the same function as it does separately. The result of the combination is predictable – a stable dispersion of iron oxide nanoparticles, which would have been reasonably recognized by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Yamamoto’s weight ratio of iron oxide nanoparticles to surfactant of 0.125:1 to 500:1 to the iron oxide and dispersant of Bai in view of Barbati and Berggren (see MPEP 2143.I).  Note that the iron oxide and dispersant of Bai in view of Barbati and Berggren modified by Yamamoto has weight ratio of iron oxide nanoparticles to dispersent of 0.125:1 to 500:1,  which overlaps the instantly claimed range of 1:1 to 5:1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO 2009017648 A1) in view of Barbati (US 20180237648 A1) and Berggren et al (US 20180178292 A1) as applied to claim 1 above, further in view of either Osaka et al (“Preparation of magnetic iron-oxide nanoparticles by successive reduction–oxidation in reverse micelles: Effects of reducing agent and atmosphere”, Electrochimica Acta 52 (2006) 292–296), hereinafter “Osaka”, or Jablonski et al (US 20100245814 A1), hereinafter “Jablonski.
Regarding claim 8, Bai in view of Barbati and Berggren teaches the binder fluid in claim 1 comprising a reducing agent as stated above.  Bai in view of Barbati and Berggren does not teach the recited reducing agent in the current claim.
However, in the same field of endeavor, Osaka teaches a method of chemical reduction of iron oxide nanoparticles to metallic iron by reducing agent such as sodium borohydride (NaBH4), hydrazine (N2H4), or sodium phosphonate (NaH2PO2) [abstract], overlapping the currently claimed reducing agent.  Thus, the claimed elements of reducing agent and sodium borohydride and hydrazine are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of reducing agent and sodium borohydride and hydrazine, each element merely performs the same function as it does separately. The result of the combination is predictable – reducing iron oxide into metallic iron, which would have been reasonably recognized by one of ordinary skill.  Therefore, it would have been obvious to one of ordinary skill to combine Osaka’s sodium borohydride and hydrazine to the reducing agent of Bai in view of Barbati and Berggren (see MPEP 2143.I).  Note that the reducing agent of Bai in view of Barbati and Berggren modified by Osaka is sodium borohydride (NaBH4), hydrazine (N2H4), or sodium phosphonate (NaH2PO2), which overlaps the instantly claimed range of lactic acid, ascorbic acid, ammonia, hydrazine, formaldehyde, sodium borohydride, or a combination thereof.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Alternatively, in the same field of endeavor, Jablonski teaches reducing iron salt with hydrazine without producing undesirable ionic byproducts [0070].  Therefore, it would have been obvious to one of ordinary skill to modify Bai by adding hydrazine as the reducing agent for the purpose of avoiding producing undesirable ionic byproducts, as taught by Jablonski. Note that the reducing agent of Bai modified by Jablonski is hydrazine which meets the instantly claimed limitation of “the reducing agent is lactic acid, ascorbic acid, ammonia, hydrazine, formaldehyde, sodium borohydride, or a combination thereof”. 
 
Regarding claim 9, Bai in view of Barbati, Berggren and Osaka does not expressively teach the pH of the binder fluid.  Applicant teaches the binder fluid comprises the recited ingredients and its pH ranges from 7 to 10 [0008 spec.].  Thus, one of ordinary skill would understand that the binder fluid pH is determined by its composition.  Since Bai in view of Barbati, Berggren and Osaka teaches substantially identical composition, the claimed pH is either expected to be present or would have naturally flowed from the teaching of Bai in view of Barbati, Berggren and Osaka.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762